PIERCE, Circuit Judge,
dissenting:
I agree with the majority that due process considerations would require this court to reverse Davidoff’s conviction if the jury had convicted him of the RICO conspiracy charge on the basis of predicate acts not specified in .the indictment or a bill of particulars. However, from my review, I conclude that the record demonstrates that the evidence relating to extortions at Pandair Airfreight (“Pandair”), Randy International (“Randy”), and TAT, Inc. (“TAT”) was presented to the jury as evidence of the existence of a RICO enterprise, and not as evidence of additional predicate acts comprising the pattern of racketeering activity with which Davidoff was charged. Since I do not believe that the district court’s partial denial of Davi-doff’s request for a bill of particulars was an abuse of discretion, I respectfully dissent.
I
Davidoff was charged with conspiring to extort money and contractual rights from air freight businesses operating in the vicinity of JFK Airport which “included, but were not limited to, the violations alleged in Counts Four through Seven.” Counts Four through Seven named three air freight companies, Air Express International (“AEI”), Consolidated Freightways, Inc. (“CF”), and CF Air Freight as victims of the extortion scheme charged against Davi-doff. Several other counts, which did not name Davidoff, charged Hobbs Act viola*1156tions involving still other air freight company extortion victims, but not Pandair, Randy, and TAT. In response, Davidoff and his codefendants filed a motion for an order, pursuant to Fed.R.Crim.P. 7(f), directing the government to furnish a bill of particulars stating, inter alia, “with particularity the unspecified violations indicated by the phrase [in Count One] ‘but were not limited to.’ ” The district court denied this request, noting that “[m]uch of the information [defendants] seek to have the government particularize [was] already [made] available to them in [voluminous discovery materials].” United States v. Santoro, 647 F.Supp. 153, 188 (E.D.N.Y.1986). On appeal, Davidoff contends that the district court erred by receiving into evidence testimony of government witnesses Heino Benthin, John Russo, and Stuart Alan Kettle, relating to the extortion of companies not identified in the indictment. Davidoff argues that the district court’s denial of a bill of particulars setting forth the evidence relating to Pandair, Randy, and TAT violated his fifth amendment right to a fair trial, because due process requires that the defendant in a criminal RICO proceeding be notified of the predicate acts with which he is charged.
II
I agree that due process requires the government to notify the defendant in a criminal RICO proceeding, either by the express terms of the indictment or by means of a bill of particulars, of all the predicate acts that the government will attempt to prove at trial. Since the defendant is entitled to notice of the charges against him, it would be an abuse of discretion to deny him a bill of particulars setting forth the precise nature of these charges. See, e.g., United States v. Bortnovsky, 820 F.2d 572 (2d Cir.1987) (per curiam) (abuse of discretion to deny bill of particulars identifying which of defendants’ insurance claims for burglary losses were fraudulent); United States v. Neapolitan, 791 F.2d 489, 500-01 (7th Cir.) (predicate acts to be proven at trial must be specified in the indictment), cert. denied, — U.S. -, 107 S.Ct. 422, 93 L.Ed.2d 372 (1986).
Nevertheless, in my view, the district court did not abuse its discretion by denying Davidoff’s request for a bill of particulars, because the testimony relating to Pan-dair, Randy, and TAT was mere evidentiary detail of the existence of a RICO enterprise. See, e.g., United States v. Gottlieb, 493 F.2d 987, 994 (2d Cir.1974) (government is not required to disclose its evidence in advance of trial). As the majority notes, the district court did not specify during trial the basis upon which the evidence relating to Pandair, Randy, and TAT was received. However, as Judge McLaughlin stated during a post-trial sentencing hearing: “They may prove other acts to prove that there was, in fact, an enterprise and the TAT testimony came in for that purpose." See also Neapolitan, 791 F.2d at 501 (certain acts might be admissible as circumstantial evidence of defendant’s membership in RICO conspiracy, even though inadmissible as predicate acts); United States v. Bagaric, 706 F.2d 42, 64 (2d Cir.) (evidence of criminal activity not specified in the indictment admissible as proof of defendant’s membership in RICO enterprise), cert. denied, 464 U.S. 840, 104 S.Ct. 134, 78 L.Ed.2d 128 (1983). In addition, the court instructed the jury that it could not find Davidoff guilty of conspiring to violate RICO unless it found him guilty of at least two of the following four predicate acts: (1) conspiracy “to obstruct commerce by means of the [1982-83] extortion of Air Express International and Consolidated Freightways,” in violation of 18 U.S. C. § 1951; (2) obstruction of “commerce by an attempt to commit extortion” against AEI and CF, in violation of 18 U.S.C. § 1951; (3) conspiracy “to obstruct commerce by extortion” of AEI from 1983 to 1985; and (4) “obstructpng] commerce by extortion” against AEI from 1983 to 1984. The jury was not instructed to consider the incidents at Pandair, Randy, and TAT as predicate acts comprising part of the pattern of racketeering activity with which Davidoff was charged. Following deliberation, the jury found Davidoff guilty of all four of the predicate acts stated above; each juror was polled, and each concurred *1157in the verdict. As I see it, the evidence relating to Pandair, Randy, and TAT was admissible to prove the existence of an enterprise, and was not presented to the jury as “uncharged acts of racketeering,” as the majority contends. This being so, the district court’s denial of the bill of particulars did not deprive Davidoff of his constitutional right to be informed of the predicate acts with which he was charged. In my view, the court merely exercised its discretion in not requiring the government to disclose its evidence relating to the existence of the enterprise.
The majority’s approach creates a good deal of uncertainty. Although the majority states that “[w]e do not mean to imply that even in a RICO case the prosecution must always disclose in advance of trial every act it will prove that may violate some criminal statute,” ante at 1154, it is difficult to discern precisely where the majority would draw the line. The majority’s reasoning seems to suggest that, in order to avoid the prospect of having an appellate court reverse a RICO conviction, the government now labors under a burden of notifying the defendant of any evidence of the defendant’s prior acts that will be presented at trial, regardless of the purpose for which the evidence is admitted under Fed.R.Evid. 404(b), as long as the prior acts could have qualified as predicate acts under 18 U.S.C. § 1961.
As the Supreme Court has instructed, “[t]he reversal of a conviction entails substantial social costs: it forces jurors, witnesses, courts, the prosecution, and the defendants to expend further time, energy, and other resources to repeat a trial that has already once taken place; victims may be asked to relieve their disturbing experiences.” United States v. Mechanik, 475 U.S. 66, 72, 106 S.Ct. 938, 942, 89 L.Ed.2d 50 (1986). Of course, it is undeniably true that we are obligated to reverse a conviction “when an error ... has deprived a defendant of a fair determination of the issue of guilt or innocence.” Id. For the reasons stated above, I believe that Davi-doff did receive a fair determination. Accordingly, I respectfully dissent.